                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DMSION
                             5:19-CR-00175-H

 UNITED STATES OF AMERICA

              v.

 DIMITRIOUS OSHEY MURRAY

                                ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

 defendant on July 8, 2019, and further evidence of record as presented by the

 Government, the Court finds that the following property is hereby forfeitable

 pursuant to 18 U.S.C. § 924(d)(l), made applicable to this proceeding by virtue of 28

. U.S.C. § 2461(c), as ammunition used in knowing violations of 18 U.S.C. §§ 922(g)(l)

 and 924, to wit: Any and all related ammunition;

       AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

 United States is now entitled to possession of said personal property, pursuant to

 Fed. R. Crim. P. 32.2(b)(3);

              It is hereby ORDERED, ADJUDGED and DECREED:

       1.     That based upon the Memorandum of Plea Agreement as to the

 defendant, the United States is hereby authorized to seize the above-stated personal
                                                                         I
 property, and it is hereby forfeited to the United States for disposition in accordance

 with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

 accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

                                            1
defendant upon entry.

      2.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

      SO ORDERED. This       :i_ day of   (;crik-         , 2019.



                                Senior United States Di trict Judge




                                          2
